                                                                          8/26/2019

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 NATHAN PIERCE, MONTANA                             CV-18-63-H-CCL
 COALITION FOR RIGHTS,
 MONTAN ANS FOR CITIZEN
 VOTING, LIBERTY INITIATIVE
 FUND, and SHERRI FERRELL,
                                                         ORDER
                                Plaintiffs,

    vs.

 COREY STAPLETON, in his official
 capacity as the Secretary ofState for the
State ofMontana, TIM FOX, in his
official capacity as the Attorney General
for the State of Montana, and JEFF
MANGAN, in his official capacity as the
 Commissioner of the Montana
Commission on Political Practices.

                              Defendants.

      For good cause shown, IT IS HEREBY ORDERED that Plaintiffs'

unopposed motion to dismiss Counts VIII and IX without prejudice (Doc. 32) is

GRANTED and Counts VIII and IX are dismissed without prejudice.
                  ✓I,
    Dated this ;{6 .,. .day of August, 2019.
